DETAILED ACTION
Claims 1 and 3–6 are currently pending in this Office action.  Claim 2 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.  
	Concerning the 35 U.S.C. § 103 rejections over Tajima (JP 2015-168810 A, machine translation), page 5 argues that “Tajima does not suggest the importance of a ratio of the viscosity average molecular weights when a recycled polycarbonate and virgin polycarbonate resin are used together.” This is unpersuasive because an express disclosure of the weight ratio is unnecessary. Tajima [0062] already teaches a mixture of a virgin polycarbonate and a recycled polycarbonate. From the Mv-values taught at [0055], one of ordinary skill in the art would reasonably understand the values apply to each polycarbonate resin therein and the calculated weight ratio of Mv of the recycled aromatic polycarbonate to non-recycled polycarbonate is about 0.3 to 3. Thus, one of ordinary skill in the art would reasonably find that Tajima teaches or suggests a Mv ratio of recycled polycarbonate to Mv of a polycarbonate that has not been recycled that overlaps the presently claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Page 6 cites the 37 C.F.R. § 1.132 declaration filed 06/06/2022 and data from the specification (Examples 1–11 and Comparative examples) as showing “the unexpected results of the 0.7 to 1.5 average molecular weight ratio range, throughout the claimed average molecular weight ranges for components (A) and (B).”  This is unpersuasive because Comparative Examples 1, 2, and 8 (see remarks page 9) differ from the working examples not only with respect to the (A)/(B) weight ratio but also because A-4 and B-4 have viscosity average molecular weight values outside the claimed viscosity average molecular weights of (A) and (B) required by claim 1.  It is unclear whether any apparent difference in the comparative examples is due to the viscosity average molecular weight of (A) or (B), due to the (A)/(B) molecular weight ratio, or due to both.  The evidence relied upon is also insufficient to overcome the prior art because it is not reasonably commensurate in scope with the present claims.  This is because the compositions only employ chopped carbon fibers surface-treated with water-soluble polyamide as component (C).  It is unknown whether the observed results can be reasonably extrapolated over other polycarbonate resin compositions where the carbon fibers are also or instead treated with at least one of a polyurethane or an epoxy.
	As such, the claims remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 103
Claims 1 and 3–6 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (JP 2015-168810 A, machine translation).
	With respect to claim 1, Tajima at claim 1 discloses a polycarbonate resin composition containing 100 parts by mass (pbm) of polycarbonate resin (A), 10 to 100 pbm of carbon fiber (B), and 10 to 50 pbm of glass fiber (C). [0014] teaches that aromatic polycarbonates are preferred as polycarbonate (A) because they provide advantageous heat resistance, mechanical properties, and electrical properties.  [0062] explains that polycarbonate resin (A) contains 80 mass percent or less of a recycled polycarbonate. Thus, the corresponding amount of non-recycled polycarbonate is about 20 mass percent or more relative to total polycarbonate (A). The viscosity average molecular weight (Mv) of (A) is 10,000 to 30,000 according to [0055], which one of ordinary skill in the art would reasonably understand applies to each polycarbonate resin therein. The weight ratio of Mv of the recycled aromatic polycarbonate to non-recycled polycarbonate is about 0.3 to 3, since each of the polycarbonate resins has a viscosity 
average molecular weight of polycarbonate resin (A) is 10,000 to 30,000. [0064]-[0065] discloses that carbon fiber (B) is surface-treated with a polyamide-based, polyurethane-based, or epoxy-based sizing agent, and (B) is preferably present in a narrower amount of 20 to 65 pbm. [0091] discloses that the composition contains 0.01 to 2 pbm of polytetrafluoroethylene; and 5 and 30 pbm or less of phosphate flame retardant per 100 pbm of (A). Glass fiber (C) is a reinforcing material or stabilizer, since [0066], [0068] explain that it improves mechanical strength and thermal stability of the composition.
	Tajima differs from the present claim only because it discloses contents of recycled and non-recycled aromatic polycarbonate, polyamide surface-treated carbon fibers (C), phosphate compound (D), and fluorine compound (E) that substantially overlap that presently claimed.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Tajima teaches a composition comprising recycled aromatic polycarbonate, a non-recycled aromatic polycarbonate, surface-treated carbon fibers (C), phosphate compound (D), and fluorine compound (E) in amounts that substantially overlap the presently claimed ranges for each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition as claimed.
	With respect to claim 3, Tajima at [0062] explains that polycarbonate resin (A) is suitably a recycled polycarbonate, such as one recycled from a water bottle, an optical disk, building materials, an automobile headlamp lens, and vehicle light guide plate.
	With respect to claim 4, Tajima at claim 4 discloses a molded article obtained by molding the composition therein.
	With respect to claims 5 and 6, Tajima at [0055] teaches that the Mv of polycarbonate resin (A) is 10,000 to 30,000, which applies to each of the recycled and the non-recycled polycarbonate resins of (A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763